Mr. PRESIDING JUSTICE TRAPP, concurring in part, and dissenting in part: I would affirm the judgment of the trial court within the rule that where a contract is partially written and partially oral, it is for the trier of fact to decide if a contract exists and, if so, what its terms are. (Sanchez v. Walls (1978), 59 Ill. App. 3d 75, 375 N.E.2d 138.) It is apparent that the trial judge, as trier of fact, was required to pass upon the credibility of the contradictory testimony concerning the transaction. The judgment entered here is clearly not contrary to the manifest weight of the evidence. The declaration in the majority opinion that the plaintiff had a vested right to the commissions does not control the issue as to whether there was a waiver in fact. The plaintiff presented testimony as to the discussions of the parties regarding the contractual rights which plaintiff claimed and to consider the circumstance that he did thereafter proceed to enter upon employment under a compensation plan designed to replace the system of commissions. He worked and accepted such form of compensation. An implied waiver may arise where a person against whom the waiver is asserted pursues such course of conduct as to sufficiently evidence an intention to waive a right, or where his conduct is inconsistent with any other intention than waiver. (Kane v. American National Bank & Trust Co. (1974), 21 Ill. App. 3d 1046, 316 N.E.2d 177.) While another judge might reach a different conclusion than did the trial judge here, the judgment entered by the latter is not contrary to the manifest weight of the evidence.